                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

JAMILEH IBRAHIM,

          Plaintiff,

v.                                                                Civ. No. 18‐1234 JAP/GBW

ABM GOVERNMENTAL
SERVICES LLC,

          Defendant.



    ORDER DENYING MOTION TO WITHDRAW AS COUNSEL AND EXTENDING
      THE DEADLINE TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

          THIS MATTER comes before the Court on Plaintiff’s attorney’s Second Motion to

Withdraw as Counsel. Docs. 13, 14.1 Attorney Rachel Berenson, having remedied the

procedural flaws of her prior motion, see docs. 10, 12, moves the Court for permission to

withdraw as counsel for Plaintiff, citing “irreparable damages within the attorney‐client

relationship.” Doc. 14 at 1. Ms. Berenson indicates that Defendant concurs in the

instant Motion, but that Plaintiff Ibrahim opposes it. Id. Ms. Berenson, in accordance

with the local rules, served a copy of her Motion on Plaintiff via electronic mail on July

3, 2019, notifying Plaintiff that objections must be served and filed within fourteen days

from the date of service of the motion. See id; D.N.M.LR‐Civ. 83.8(b).




1   Counsel appears to have filed multiple identical motions to withdraw.
         On July 8, 2019, the Court received a letter from Plaintiff, objecting to Ms.

Berenson’s motion to withdraw. Doc. 15. In her letter, Plaintiff asserts several

substantive objections to withdrawal. First, she explains that she is currently deployed

overseas as a military contractor across the Middle East,2 and that she will be adversely

affected by the withdrawal of Ms. Berenson during this deployment period,3 in which

she has limited access to resources to seek new counsel or address her case

independently. Id. at 1. Second, she notes that Ms. Berenson’s withdrawal would be

prejudicial to her case, because Plaintiff would be unable to address pending deadlines.4

Id. Finally, Plaintiff disputes that her attorney‐client relationship with Ms. Berenson has

suffered irreparable damage, contending that Ms. Berenson merely seeks to withdraw

because she was hired on a contingency basis, and wanted Plaintiff to accept a quick

settlement offer that Plaintiff refused. Id. Ms. Berenson has not filed a reply to the

objections. The Motion is now before the Court.

         “The District Court has wide discretion in granting or denying an attorney’s

motion to withdraw representation.” Gamez v. Country Cottage Care & Rehab., 377 F.


2 See doc. 15 at 2 for letter of authorization.
3 Plaintiff will return to the United States from deployment in December 2019. Doc. 15 at 1.
4 Plaintiff’s Response to Defendant’s Motion to Dismiss, doc. 8, was due July 1, 2019. Ms. Berenson filed

her first Motion to Withdraw as attorney on June 26, 2019, less than a week before Plaintiff’s Response
was due. Even though the Court denied counsel’s first motion to withdraw, as of the date of this order,
no Response to the Motion to Dismiss has been filed. An attorney has an ethical obligation to provide
adequate representation until withdrawal of representation is granted. Ms. Berenson’s filing of a motion
to withdraw did not permit her to suspend working on Plaintiff’s case while that motion remained
pending. See N.M.R. PROF’L CONDUCT 16‐116 (“a lawyer shall take steps to the extent reasonably
practicable to protect a client’s interests, such as giving reasonable notice to the client, [and] allowing time
for employment of other counsel”).

                                                       2
Supp. 2d 1101, 1102 (D.N.M. 2005) (citing Abell v. Babbit, 176 F.3d 488 (10th Cir. 1999)

(unpublished table decision)). However, “[w]ithdrawal grounded on personal

difficulties in the attorney‐client relationship…requires some scrutiny where

opposed[.]” Rehburg v. Bob Hubbard Horse Transp. Inc., 2019 WL 1281857, at *4 (D.N.M.

Mar. 20, 2019) (slip copy). “[A]n attorney who has once agreed to represent a client

should not be permitted to abandon his responsibilities merely because he is unhappy

with the nature of the relationship with the client.” Id. (quoting Streetman v. Lynaugh,

674 F. Supp. 229, 235 (E.D. Tex. 1987)). In addition, “it is incumbent on the court to

ensure that the prosecution of the lawsuit is not unduly disrupted by the withdrawal of

counsel.” Leaton v. Navajo Refinery, 2011 WL 13262486, at *2 (D.N.M. Feb. 24, 2011) (slip

copy) (citation omitted). Overall, “where it has not been shown that the attorney‐client

relationship cannot be salvaged, and where the impact of withdrawal upon the client

may be severe, withdrawal is not supported.” Rehburg, 2019 WL 1281857, at *5.

       In consideration of the foregoing, the Court finds that withdrawal is not

supported, here. Counsel’s Motion relies merely upon a conclusory allegation of

irreparable damage to the attorney‐client relationship in the face of her client’s rebuttal

and assertions of harm should withdrawal be granted. Consequently, the Court is not

persuaded that the attorney‐client relationship has suffered irreparable damage and

believes Plaintiff’s concern—that allowing Ms. Berenson to withdraw may leave

Plaintiff without the ability to competently prosecute her case—is legitimate.


                                             3
      Wherefore, IT IS HEREBY ORDERED that Plaintiff’s counsel’s Motion to

Withdraw (docs. 13, 14) is DENIED.

      IT IS FURTHER ORDERED that the deadline to respond to Defendant’s Motion

to Dismiss (doc. 8) is extended to August 2, 2019. Defendant’s Reply, if any, is due no

later than August 16, 2019.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            4
